


Exhibit 10.2

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (the “Sublease Agreement”) is entered into as of
September 5, 2007, by and between ASPEN TECHNOLOGY, INC., a Delaware corporation
(“Sublandlord”) and EOP CANAL LEASECO LLC a Delaware limited liability company
(“Subtenant”).  The following exhibits and attachments are incorporated into and
made a part of the Sublease Agreement Exhibit A (Outline and Location c-f Sublet
Premises).

 

RECITALS

 

A.                                   Sublandlord (as successor in interest to
Aspen Technology, Inc., a Massachusetts corporation) is the tenant under that
certain lease agreement dated January 30, 1992, as amended by that certain First
Amendment dated May 5, 1997, that certain Second Amendment dated August 14,
2000, that certain Third Amendment dated October 26, 2005, and that certain
Fourth Lease Amendment and Landlord Consent to Sublease dated as of September 4,
2007 (collectively, the “Master Lease”) entered into by and between MA-TEN CANAL
PARK, L.L.C., a Delaware limited liability company (as successor in interest to
EOP-Ten Canal Park, L.L.C., as successor in interest to Beacon Properties, L.P.,
as successor in interest to Teachers Insurance and Annuity Association of
America) (“Master Landlord”) and Sublandlord.  Pursuant to the Master Lease,
Master Landlord has leased to Sublandlord space currently containing
approximately 110,843 rentable square feet (the “Master Premises”) on the 1st
through 6th floors of the building commonly known as Ten Canal Park located at
Ten Canal Park, Cambridge, Massachusetts (the “Building”).

 

B.                                     Sublandlord is desirous of subletting to
Subtenant a portion of the Master Premises demised under the Master Lease,
consisting of the entire 4th and 5th floors of the Building, containing
approximately 45,007 rentable square feet of space, in the aggregate, and a
portion of the 2nd floor of the Building, containing approximately 2,000
rentable square feet of space, all as shown on Exhibit A hereto (the “Sublet
Premises”), and Subtenant is desirous of subletting same from Sublandlord.

 

NOW THEREFORE, for and in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and intending to be legally bound, Sublandlord and
Subtenant agree as follows:

 

1.                                       Sublet Premises.  Subject and
subordinate to the terms, conditions and provisions of the Master Lease and this
Sublease Agreement, Sublandlord hereby subleases, to Subtenant, and Subtenant
hereby subleases from Sublandlord, the Sublet Premises, in its “as is” condition
existing on the Effective Date (as hereinafter defined), without any agreement,
representation, obligation, or undertaking on the part of Sublandlord to perform
any alterations, improvements, repairs or decorations thereto or to provide any
allowance therefor.  Subtenant represents that it has thoroughly examined the
Building and the Sublet Premises and is satisfied therewith.

 

--------------------------------------------------------------------------------


 

2.                                       Delivery and Term.

 

2.01                           Sublandlord shall vacate the Sublet Premises no
later than September 30, 2007, free and clear of any and all encumbrances,
liens, security interests, claims and charges of any kind and deliver the Sublet
Premises to Subtenant no later than October 7, 2007 in “AS IS”, “broom clean”
condition with all of Sublandlord’s personal property removed therefrom,
provided that Sublandlord may leave intact all alterations and improvements
existing in the Sublet Premises.

 

2.02                           The term of this Sublease Agreement (the “Term”)
shall commence on October 1, 2007 (the “Commencement Date”) and shall expire on
September 30, 2012 (the “Termination Date”), unless sooner terminated due to the
provisions hereof.  Notwithstanding anything to the contrary herein, in no event
shall the Term of the Sublease Agreement extend beyond the expiration or earlier
termination of the Master Lease, and Subtenant acknowledges that the expiration
or any earlier termination of the Master Lease as to the Sublet Premises shall
automatically extinguish and terminate this Sublease Agreement, except as may be
otherwise expressly permitted by Master Landlord.  Sublandlord agrees that it
will not enter into an agreement with Master Landlord to terminate the Master
Lease prior to the Termination Date of this Sublease Agreement, except in the
event of a fire or other casualty or condemnation as provided in the Master
Lease.

 

3.                                       Rent.

 

3.01                           “Basic Rent” shall mean the following sums during
the following periods:

 

Period or Months of
Term

 

Annual
Basic Rent

 

Monthly
Basic Rent

 

October 1, 3007(1) – September 30, 2012

 

$

1,122,450.00

 

$

93,537.50

 

 

--------------------------------------------------------------------------------

(1)  Notwithstanding anything to the contrary set forth herein, Basic Rent shall
abate for the one month period of October 1, 2007 through October 31, 2007.

 

3.02                           Article VIII and Article IX of the Master Lease
provide for the payment by Sublandlord of Sublandlord’s prorata share of Taxes,
Operating Expenses and Utility Expenses (all as defined in the Master Lease)
with respect to the Master Premises (referred to collectively in the Master
Lease as “Escalation Charges”).  Landlord’s Escalation Charges for Taxes and
Operating Expenses are billed under the Master Lease on a true net basis. 
However, as between Sublandlord and Subtenant under this Sublease Agreement,
Subtenant shall pay a share of the Taxes and Operating Expenses for the Building
on a gross basis, using a “Base Year” for Taxes of Fiscal Year 2008, and a “Base
Year” for Operating Expenses of Calendar Year 2008, and Subtenant shall only be
responsible for Subtenant’s Prorata Share (as hereinafter defined) of (i) the
amount, if any, by which Taxes for a calendar year exceed Taxes paid in the Base
Year for Taxes (“Tax Excess”),

 

2

--------------------------------------------------------------------------------


 

and (ii) the amount, if any, by which Operating Expenses paid in a calendar year
exceed Operating Expenses paid in the Base Year for Operating Expenses (“Expense
Excess”).  If Operating Expenses or Taxes in any calendar year decrease below
the amount of Operating Expenses or Taxes for the Base Year, Tenant’s Prorata
Share, as the case may be, for that calendar year shall be zero dollars ($0). 
As used herein, Subtenant’s Prorata Share shall be deemed to mean 47.10%.  The
Tax Excess and Expense Excess determined in accordance with the provisions of
this Section 3.02 are collectively referred to herein as “Subtenant Escalation
Charges”.  The parties acknowledge that the Utility Expenses referenced in the
Master Lease are billed as a component of Operating Expenses under the Master
Lease, and there is no separate charge to Sublandlord for common area utility
expenses notwithstanding anything to the contrary set forth in the Master
Lease.  If, at any time, Utility Expenses (as defined in the Master Lease), i.e.
common area utility charges are bulled directly by Master Landlord to
Sublandlord, Subtenant shall pay Subtenant’s Prorata Share thereof.

 

Promptly upon receipt from Master Landlord following the end of each calendar
year or Fiscal Year, as the case may be, Sublandlord shall furnish Subtenant
with statements of the actual Operating Expenses and Expense Excess and the
actual Taxes and Tax Excess for the prior calendar year or Fiscal Year, as the
case may be.  Sublandlord shall also furnish at such time the written
calculations made by Sublandlord in determining Subtenant Escalation Charges
pursuant to this Section 3.02.  If the estimated Expense Excess or estimated Tax
Excess paid to Sublandlord for the prior calendar year or Fiscal Year, as the
case may be, is more than the actual Expense Excess or actual Tax Excess for the
prior calendar year or Fiscal Year, as the case may be, Sublandlord shall
provide Subtenant with a refund so long as a monetary Default by Subtenant under
this Sublease Agreement is not continuing after written notice and the
expiration of the cure period set forth in Section 9 of this Sublease
Agreement.  If the estimated Expense Excess or estimated Tax Excess paid to
Sublandlord for the prior calendar year or Fiscal Year, as the case may be, is
less than the actual Expense Excess or actual Tax Excess for such prior calendar
year or Fiscal Year, as the case may be, Subtenant shall pay Sublandlord, within
30 days after its receipt of the statement of Operating Expenses or statement of
Taxes, as the case may be, any underpayment for the prior calendar year or
Fiscal Year, as the case may be.

 

Upon written request of Subtenant, Sublandlord shall cooperate with Subtenant at
no cost to Sublandlord, in facilitating Subtenant’s exercise of the tenant audit
rights under Section 9.2(d) of the Master Lease.  Subtenant shall also have the
right to object to the calculations of Subtenant Escalation Charges made by
Sublandlord within the same time frames set forth in Section 9.2(d) of the
Master Lease.

 

3.03                           At Subtenant’s election, Subtenant may endeavor
to cause the public utility corporation providing electrical service to the
Building (the “Electric Provider”) to separately meter the Sublet Premises, at
Subtenant’s sole cost and expense, for electrical service used and consumed in
the Sublet Premises.  If the Sublet

 

3

--------------------------------------------------------------------------------


 

Premises are separately metered or sub-metered, Subtenant shall pay all
electrical changes directly to the Electric Provider for all electricity used or
consumed in the Sublet Premises.  If, at any time, the Sublet Premises are not
separately metered or submetered, Subtenant shall pay, as an electrical charge
for the Sublet Premises, and as additional rent under this Sublease Agreement,
an amount equal to $1.67 per square foot of the Sublet Premises per calendar
year as the same may be increased from time to time based upon the actual
electrical service charges {including, but not limited to, cost per kilowatt
hour, tax, user fee or rate schedule) billed by the Electric Provider from time
to time (the “Electricity Charge”).  For purposes of example only, if the cost
per kilowatt hour charged by the Electric Provider to Sublandlord increases by
2% during any billing cycle, the per square foot rate shall increase to $1.70
per square foot.  Subtenant shall pay 1/12th of Sublandlord’s total estimated
Electricity Charge on the same day of the month and with the monthly payment of
Basic Rent.  There shall be an adjustment and reconciliation of the actual
amount owed to Sublandlord and the actual amount paid by Subtenant in the same
manner as Subtenant Escalation Charges.

 

Sublandlord, from time to time and at Sublandlord’s expense, may engage an
electrical engineering consultant to make a survey of Subtenant’s electricity
usage at the Premises (the “Sublandlord’s Survey”).  The Sublandlord’s Survey
shall analyze Subtenant’s electricity consumption at the Sublet Premises.  If
Sublandlord elects to deliver the Sublandlord’s Survey to Subtenant, the
findings of the Sublandlord’s Survey shall be conclusive and binding on
Sublandlord and Subtenant commencing on the first date on which Basic Rent is
owed following Subtenant’s receipt of the Sublandlord’s Survey.  Subtenant shall
thereafter pay for electricity used at the Sublet Premises at the annual per
square foot rate determined by the Sublandlord’s Survey.

 

Subtenant may object to the Sublandlord’s Survey by sending written notice to
the Sublandlord within sixty (60) days of Subtenant’s receipt of the
Sublandlord’s Survey (“Subtenant’s Objection Notice”).  Subtenant’s Objection
Notice shall be accompanied by an electrical engineering survey made by an
independent electrical engineering consultant with at least ten (10) years
experience at Subtenant’s expense (the “Subtenant’s Survey”).  If the
Sublandlord’s Survey and the Subtenant’s Survey shall concur on the annual per
square foot rate for electricity, the agreed upon annual per square foot rate
shall be final and binding upon Sublandlord and Subtenant.  If the Subtenant’s
Survey fails to concur with the Sublandlord’s Survey, within ninety (90) days
after the date Sublandlord receives Subtenant’s Objection Notice, the two
(2) consultants shall designate a third electrical engineering consultant having
at least ten (10) years experience.   If the two (2) consultants shall fail to
agree upon the designation of such third consultant within said ninety day
period, the two (2) consultants, or either of them, shall give notice of such
failure to Sublandlord and Subtenant, and, if Sublandlord and Subtenant fail to
agree upon the selection of such third consultant within fourteen (14) days
after the consultants appointed by the parties give notice as aforesaid, either
party on behalf of both may apply to the Chief Executive Officer of the Greater
Boston Real Estate Board to appoint the third

 

4

--------------------------------------------------------------------------------


 

consultant, or upon the failure, refusal or inability to act within thirty (30)
days after the application to the Greater Boston Real Estate Board to act, to a
court of competent jurisdiction, for designation of such third consultant.

 

If none of the determinations of the consultants varies from the average of the
determinations of the other consultants by more than ten (10%) percent, the
average of the determinations of the three {3) consultants shall be the annual
per square foot rate for electricity.  If, on the other hand, the determination
of any single consultant varies from the average of the determinations from the
other two (2) consultants by more than ten (10%) percent, the higher of the
determinations of the two (2) consultants whose determinations are closest shall
be the annual per square foot rate for electricity.

 

The determination of the consultants, as provided above, shall be conclusive and
binding upon Sublandlord and Subtenant.  Sublandlord and Subtenant shall pay the
fees and expenses of the third consultant in equal proportions.  Until such time
as the annual per square foot rate for electricity is determined as set forth
above, Subtenant shall pay the annual per square foot rate for electricity as
determined by the Sublandlord’s Survey.  The parties shall thereafter
retroactively adjust the amount paid by Subtenant for electricity within seven
(7) days from the determination of the annual par square foot rate for
electricity with respect to the Sublet Premises.  Notwithstanding any provisions
of this Section to the contrary, in no event shall the annual per square foot
rate for electricity be less than $1.67.

 

3.04                           Subtenant shall pay, as additional rent under
this Sublease Agreement, Subtenant’s Prorata Share of the amount billed to
Sublandlord by Master Landlord under the Master Lease for the cost of staffing
the concierge desk in the lobby on the first (1st) floor of the Building (the
“Concierge Charge”).  The Concierge Charge shall be paid in monthly installments
together with monthly installments of Basic Rent.  Subtenant shall pay
one-twelfth (1/12th) of the Sublandlord’s total estimated Concierge Charge on
the same day of the month and with the monthly payment of Basic Rent.  There
shall be an adjustment and reconciliation of the actual amount owed to
Sublandlord and the actual amount paid by Subtenant in the same manner as
Subtenant Escalation Charges.

 

3.05                           Except as otherwise provided in Section 3.01 or
this Section 3.05, Subtenant shall pay Sublandlord, without any setoff or
deduction, Basic Rent, as set forth in Section 3.01 above, the Subtenant
Escalation Charges, as set forth in Schedule 3.02 above, the Electricity Charge
(if applicable), as provided in Section 3.03 above, the Concierge Charge, as
provided in Section 3.04 above, and all other sums that Subtenant is required to
pay Sublandlord under this Sublease Agreement (collectively, “Rent”).  Rent for
any partial month or partial year during the Term shall be prorated on a thirty
(30) day month and three hundred sixty (360) day year, respectively.  Subtenant
shall pay and be liable for all rental, sales and use taxes (but excluding
income taxes), if any, imposed upon or measured by Rent, Basic Rent, Subtenant
Escalation Charges (if any), Electricity Charge (if applicable) and Concierge
Charge shall be due and payable in advance

 

5

--------------------------------------------------------------------------------


 

on the first day of each calendar month without notice or demand, provided that
Basic Rent shall abate for the one (1) month period of October 1, 2007 through
October 31, 2007.  All other terms of Rent shall be due and payable by Subtenant
on or before thirty (30) days after billing by Sublandlord.

 

Rent shall be made by good and sufficient check, payable and sent as follows:
Aspen Technology, Inc., P.O. Box 83048, Woburn, Massachusetts 01803-3048. 
Sublandlord may designate another recipient or place of payment for Rent upon
not less than fifteen (15) business days prior to the due date for payment. 
Subtenant agrees to pay to Sublandlord, as additional rent under this Sublease
Agreement, all additional rent payable by Sublandlord under the Master Lease
with respect to the Sublet Premises

 

4.                                       Subordination.  This Sublease Agreement
is subordinate to the interests of Master Landlord under the Master Lease, and
subject to any interest of a mortgagee in the fee interest of Master Landlord. 
Sublandlord agrees not to do or cause to be done or suffer or permit any act to
be done which would cause the Master Lease, or the rights of Sublandlord, as
lessee or tenant, under the Master Lease, to be endangered, canceled,
terminated, forfeited or surrendered, or which would cause Sublandlord to be in
default thereunder.

 

5.                                       Terms of Master Lease.

 

5.01                           A copy of the Master Lease has been delivered to
Subtenant and Subtenant acknowledges that it has read the Master Lease and is
familiar with all terms and conditions of the Master Lease.  All of the terms,
covenants, conditions and provisions of the Master Lease are hereby incorporated
in and made part of this Sublease Agreement only as same relate to the Sublet
Premises, except (i) as herein otherwise expressly provided; and (ii) for
Sublandlord’s obligation to pay Rent under the Master Lease.  Notwithstanding
the foregoing, any inconsistencies between the terms of this Sublease Agreement
and those of the Master Lease which shall result from the foregoing
incorporation shall be resolved in favor of this Sublease Agreement with respect
to the Sublet Premises only, provided, however, that if such resolution would
cause Sublandlord to be in default under the terms of the Master Lease, then any
inconsistency shall be resolved so as not to cause Sublandlord to be in default
under the terms of the Master Lease.  Sublandlord, by reason of the foregoing or
any other provision of this Sublease Agreement, shall not be deemed to have
assumed and shall not be obligated to perform any duty or obligation of Master
Landlord under the Master Lease.

 

5.02                           As it relates to the Sublet Premises and the
obligations of Subtenant under this Sublease Agreement, Subtenant shall obtain
and keep in full force and effect during the term of this Sublease Agreement, at
its sole cost and expense, the insurance coverage required pursuant to the
Master Lease to be obtained by Sublandlord, as “Tenant” under the Master Lease,
and such insurance coverage shall be in the nature and amounts and as otherwise
set forth therein.  Subtenant shall pay all premiums and charges for such
insurance.  All Commercial General

 

6

--------------------------------------------------------------------------------


 

Liability insurance policies required of Subtenant hereunder shall name
Subtenant as a named insured, and Sublandlord and the owners, managers and
mortgage lenders of the Building, and their respective successors and assigns,
as the interest of such designees shall appear, as additional insureds. 
Subtenant shall provide Sublandlord with a certificate(s) of insurance
evidencing the insurance coverage required under this Section 5.02 no later than
October 1, 2007.

 

5.03                           Notwithstanding anything in this Sublease
Agreement to the contrary, Subtenant expressly acknowledges and agrees that
Sublandlord shall not have any liability or responsibility of any kind or nature
whatsoever for any act or omission of Master Landlord, or for any failure by
Master Landlord to perform and comply with its duties, obligations, liabilities
and responsibilities under the Master Lease; and, without limiting the
generality of the foregoing, Sublandlord shall not be obligated to furnish for
Subtenant any services of any nature whatsoever, including, without limitation,
the furnishing of heat, electrical energy, air conditioning, elevator service,
cleaning, window washing, or rubbish removal services, provided, nevertheless,
that in the event of any such default or failure of performance by Master
Landlord, Sublandlord agrees, upon notice from Subtenant, to make demand upon
Master Landlord to perform its obligations under the Master Lease and, provided
that Subtenant specifically agrees to pay all costs of Sublandlord, to take
reasonable and appropriate legal action to enforce the Master Lease.

 

5.04                           Without limiting the generality of Section 5.01
above, Subtenant shall only use and occupy the Sublet Premises for the use or
uses permitted by the Master Lease.  Subtenant covenants and agrees that
Subtenant will not do anything that would constitute a default under the Master
Lease or omit to do anything which Subtenant is obligated to do under the terms
of this Sublease Agreement and which would constitute a default under the Master
Lease.

 

5.05                           In addition to, and not in lieu of other remedies
provided in this Sublease Agreement, if Sublandlord has failed to make any
payment or do any act which Sublandlord is obligated to do under the Master
Lease after written notice from Master Landlord and the expiration of the
applicable cure period under the Master Lease, Subtenant may, upon not less than
three (3) business days prior written notice to Sublandlord, make any payment or
do any act Sublandlord has failed to do in order to cure or prevent any default
by “Tenant” under the Master Lease, and in such event, the amount of the expense
thereof shall be due and payable from Sublandlord to Subtenant upon receipt of a
written statement of such expenses from Subtenant.

 

6.                                       Transfer of Access and CCTV Systems. 
Sublandlord, at its sole cost and expense, shall (a) transfer to Subtenant
(i) all closed circuit television equipment located in the Building, (ii) a
single sixteen (16) slot controller for the card access system in the Building
plus sixteen (16) card swipes which shall include eleven (11) that support
current perimeter doors and elevators plus two (2) existing subtenant interior
spaces, and (iii) five (5) additional card readers to be used by Subtenant;
(b) purchase on behalf of Subtenant a

 

7

--------------------------------------------------------------------------------


 

single user workstation license for the existing JCI card access system at the
Building; and (c) arrange for the JCI software and all current data to be loaded
into the new software system database and transfer a fully operational card
access system for Subtenant.  Sublandlord’s obligations set forth above are
subject to Subtenant, at its sole cost and expense, providing Sublandlord with a
personal computer capable of supporting the JCI card access system and
accompanying data.

 

7.                                       Consents and Approvals.  In any
instance when Sublandlord’s consent or approval is required under this Sublease
Agreement, Sublandlord shall not unreasonably withhold, condition or delay
consent and Sublandlord’s refusal to consent to or approve any matter or thing
shall be deemed reasonable if, without limitation, such consent or approval is
required under the provisions of the Master Lease incorporated herein by
reference but has not been obtained from Master Landlord.

 

8.                                       Attorneys’ Fees.  If Sublandlord or
Subtenant brings an action to enforce the terms hereof or to declare rights
hereunder, the prevailing party who recovers substantially all of the damages,
equitable relief or other remedy sought in any such action shall be entitled to
receive from the other party the prevailing party’s costs associated therewith,
including, without limitation, reasonable attorneys’ fees and costs.

 

9.                                       Default.  The following shall
constitute a “Default” under this Sublease Agreement: If (i) Subtenant fails to
pay Rent or any other amount due under this Sublease within ten (10) business
days after Subtenant receives notice of nonpayment from Sublandlord; or
(ii) Subtenant fails to perform any other obligation under this Sublease
Agreement within thirty (30) days after Subtenant receives notice of
nonperformance from Sublandlord provided that if the breach is of such a nature
that it cannot be cured within thirty (30) days, no default shall be deemed to
have occurred by reason of the breach if cure is commenced promptly and
diligently pursued to completion; or (ii) Subtenant permits, causes or otherwise
suffers a Default to occur under the Master Lease which is not cured within the
applicable notice and cure period set forth in the Master Lease.  Upon the
occurrence of a Default under this Sublease Agreement, Sublandlord shall be
entitled to any and all rights and remedies descried herein, in the Master Lease
or available at law or in equity.

 

10.                                 Alterations.  Subtenant may make or cause,
suffer or permit the making of any alterations, installations, changes,
replacements, additions or improvements (structural or otherwise) in or to the
Sublet Premises, including, without limitation, the demolition of all leasehold
improvements now or at any time existing in the Sublet Premises (collectively,
the “Alterations”), without the consent of Sublandlord obtained. 
Notwithstanding the foregoing, any such Alterations which requires the approval
of Master Landlord under the Master Lease shall not be undertaken by Subtenant
without the prior written consent of the Master Landlord to the extent such
consent is required under the Master Lease.  The cost of any Alterations in the
Sublet Premises shall be borne entirely by Subtenant.

 

11.                                 Assignment and Sublease.  Subtenant shall
have the right to assign this Sublease, or sublet all or any portion of the
Subleased Premises, at any time and from time to time,

 

8

--------------------------------------------------------------------------------


 

without the consent of Sublandlord, but subject to the consent of Master
Landlord as required under the Master Lease.  Neither Master Landlord nor
Sublandlord shall charge a fee in connection with any such assignment or
sublease by Subtenant.  Upon request of Subtenant, Sublandlord agrees to deliver
to any assignee or sub-subtenant of Subtenant a recognition and non-disturbance
agreement, acknowledging that any assignee or sub- subtenant shall have the
right to quietly enjoy the Sublet Premises without hindrance or molestation by
Sublandlord or by any other person lawfully claiming the same, subject to the
covenants, agreements, terms, provisions and conditions of this Sublease
Agreement.  No assignment of this Sublease Agreement or subletting of the Sublet
Premises shall relieve Subtenant of its obligations under this Sublease.

 

12.                                 Parking.  Sublandlord hereby assigns to
Subtenant all rights of Sublandlord under Section 14.30 of the Master Lease in
and to sixteen (16) parking spaces in the Building Garage (as defined in
Section 14.30 of the Master Lease), subject to the terms and conditions set
forth therein and the payment of all charges associated therewith (if any), from
the parking spaces in the Building Garage allocated to the Master Premises under
Section 14.30 of the Master Lease.

 

13.                                 Notices.  All notices and demands of any
kind which Sublandlord or Subtenant may require to be served upon the other,
shall be given by depositing one copy of same in the United States mail, postage
prepaid, certified mail, return receipt requested, or personally delivered, or
by overnight commercial courier service, addressed- as follows:

 

To Sublandlord:

 

Aspen Technology, Inc

10 Canal Park

Cambridge, Massachusetts 02141

Attention: Chief Information Officer

 

With a copy to

 

Aspen Technology, Inc.

200 Wheeler Road

Burlington, Massachusetts 01803

Attention: General Counsel

 

To Subtenant:

 

c/o Equity Office Properties Management Corp.

100 Summer Street

Second Floor

Boston, MA 0210

Attention: Property Manager and Andrew Maher

 

With a copy to

 

9

--------------------------------------------------------------------------------


 

Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL 60606

Attention: Roxanne Osborne

 

The place to which said notice shall be sent may be changed (other than to a
post office box address) by written notice given as hereinafter provided.  All
such mailed notices shall become effective on the third day after the date of
postmark.  All notices delivered personally or delivered by commercial overnight
courier shall become effective when delivered or refused.

 

14.                                 Confidentiality.  Subtenant shall keep the
existence of, and the content and all copies of this document and all related
documents or agreements now or hereafter entered into, and all proposals,
materials, information and matters relating thereto strictly confidential, and
shall not disclose, disseminate or distribute any of the same, or permit the
same to occur, with respect to any party other than Subtenant’s financial or
legal advisors to the extent that they need such information to advise Subtenant
(and Subtenant shall obligate any such other parties to whom disclosure is
permitted to honor the confidentiality provisions hereof), except as may be
required by applicable law or court proceedings.

 

15.                                 Consent.  Subtenant represents and warrants
to Sublandlord that Subtenant has obtained all authorizations and consents
necessary to execute and deliver this Sublease Agreement and that this Sublease
Agreement constitutes the valid, legal and binding obligation of Subtenant. 
Sublandlord represents and warrants to Subtenant that Sublandlord has obtained
all authorizations and consents necessary to execute and deliver this Sublease
Agreement and that this Sublease Agreement constitutes the valid, legal and
binding obligation of Sublandlord.  This Sublease Agreement is subject to, and
conditioned upon, any required consent or approval being granted by any lenders,
mortgagees, ground lessors or partners of Sublandlord and of any of its
affiliates.  If any such consents shall be denied or granted subject to the
payment of unacceptable fees, charges or conditions, then this Sublease
Agreement and all related documents or agreements entered into in connection
herewith {including (he Assignment) shall be of no further force and effect.

 

16.                                 Broker.  Each party represents and warrants
to the other party that it dealt with no broker or other person entitled to
claim fees for such services in connection with the negotiation, execution and
delivery of this Sublease Agreement, other than Newmark & Company Real Estate,
Inc representing Sublandlord (“Broker”).  Sublandlord shall pay any commissions
that are payable to Broker with respect to this Sublease Agreement in accordance
with the provisions of a separate brokerage agreement with Broker.  Sublandlord
agrees to defend, indemnify and hold Subtenant harmless from and against any and
all claims for finders’ fees or brokerage or other commission which may at any
time be asserted against Subtenant, including, without limitation, any claims of
Broker together with any and all losses, damages, costs and expenses (including
reasonable attorneys’ fees) relating to such claims or arising therefrom or
incurred by Subtenant in connection with the enforcement of this indemnification
provision.

 

10

--------------------------------------------------------------------------------


 

17.                                 Entire Agreement; Waiver; Release.  This
Sublease Agreement contains all of the covenants, agreements, terms, provisions,
conditions, warranties and understandings relating to the subleasing of the
Sublet Premises and Sublandlord’s obligations in connection therewith, and
neither Sublandlord nor any agent or representative of Sublandlord has made or
is making, and Subtenant in executing and delivering this Sublease Agreement is
not relying upon, any warranties, representations, promises or statements
whatsoever, except to the extent expressly set forth in this Sublease
Agreement.  The failure of Sublandlord or Subtenant, as the case may be, to
insist in any one or more cases upon the strict performance or observance of any
obligation of the other party hereunder of to exercise any right or option
contained herein shall not be construed as a waiver or relinquishment for the
future of any such obligation or any right or option of such party.  No waiver
or modification of this Sublease Agreement shall be deemed to have been made
unless expressed in writing and signed by Subtenant and Sublandlord.  No
surrender of possession of the Sublet Premises or of any part thereof shall
release Subtenant from any of its obligations here under unless accepted by
Sublandlord in writing.  The receipt and retention by Sublandlord of any portion
of Rent from anyone other than Subtenant shall not be deemed a waiver of the
breach by Subtenant of any term or provision of this Sublease Agreement, or as
the acceptance of such other person as a tenant or subtenant, or as a release of
Subtenant from the further keeping, observance or performance by Subtenant of
the terms and: provisions of this Sublease Agreement.

 

18.                                 Successors and Assigns.  This Sublease
Agreement shall be binding upon the parties hereto, their heirs, executors,
legal representatives, successors and permitted assigns.

 

19.                                 Quiet Enjoyment and Non-Disturbance. 
Subtenant shall quietly enjoy the Sublet Premises without hindrance or
molestation by Sublandlord or by any other person lawfully claiming the same,
subject to the covenants, agreements, terms, provisions and conditions of this
Sublease Agreement and the Master Lease.  Subtenant shall have the right to
request that Sublandlord shall execute and deliver to Subtenant a
non-disturbance agreement, acknowledging that Subtenant shall have the right to
quietly enjoy the Sublet Premises without hindrance or molestation by
Sublandlord or by any other person lawfully claiming the same, subject to the
covenants, agreements, terms, provisions and conditions of this Sublease
Agreement and the Master Lease.

 

20.                                 Counterparts: Facsimile Signatures.  This
Sublease Agreement may be executed in multiple counterparts and shall constitute
an agreement binding on the parties notwithstanding that the parties are not
signatories to the same counterpart provided that each party is furnished a copy
or copies thereof reflecting the signature of all parties.  Transmission of a
facsimile or electronic signature shall be deemed the equivalent of the delivery
of the original and any party so delivering a facsimile or electronic signature
shall in all events deliver to the other party an original signature promptly
upon request.

 

21.                                 Governing Law.  This Sublease Agreement
shall be governed by the laws of the State in the Sublet Premises are located.

 

11

--------------------------------------------------------------------------------


 

22.                                 Headings.  If any provision of this Sublease
Agreement or application thereof to any person or circumstance shall, for any
reason and to any extent, be invalid or unenforceable, the remainder of this
Sublease Agreement and the application of that provision to other persons or
circumstances shall not be affected but rather shall be enforced to the extent
permitted by law.  Paragraph headings are solely for convenience of reference
and shall not affect its interpretation.  This Sublease Agreement shall be
construed without regard to any presumption or other rule requiring construction
against the party causing this Sublease Agreement or any part thereof to be
drafted.  Each of the parties hereto acknowledge that it has been or has had the
opportunity to be represented by counsel of its own choice throughout all of the
negotiations which preceded the preparation of this Sublease Agreement and in
connection with the preparation and execution of this Sublease Agreement.  Each
covenant, agreement, obligation or other provision of this Sublease Agreement
shall be deemed and construed as a separate and independent covenant of the
party bound by, undertaking or making same, not dependent on any other provision
of this Sublease Agreement unless otherwise expressly provided.

 

23.                                 Waiver of Jury Trial.  Sublandlord and
Subtenant each hereby waive trial by jury in any action, proceeding or
counterclaim brought by either of them against the other in connection with any
matter arising out of or in any way connected with this Sublease Agreement, the
relationship of Sublandlord and Subtenant, Subtenant’s use or occupancy of the
Sublet Premises, any claim for injury or damage, and/or the enforcement of any
remedy under any statute, emergency or otherwise.

 

24.                                 Estoppel.  At any time and from time to time
within ten (10) business days after a written request from Sublandlord,
Subtenant shall execute, acknowledge and deliver to Sublandlord a written
statement certifying (i) that this Sublease Agreement has not been modified and
is in full force and effect or, if there has been a modification of this
Sublease Agreement, that this Sublease Agreement is in full force and effect as
modified, and stating such modifications, (ii) that to the best of Subtenant’s
knowledge, no defaults exist under this Sublease Agreement or, if any defaults
do exist, specifying the nature of each such default, and (iii) as to such other
matters, pertaining to the terms of this Sublease Agreement as Sublandlord may
reasonably request, including matters similar to those for which Sublandlord is
required to deliver to Landlord an estoppel certificate pursuant to the Lease.

 

25.                                 Independent Covenants.  The obligations of
Subtenant and Sublandlord under this Sublease Agreement are independent and not
mutually dependent covenants, and the failure of Sublandlord to perform any
obligation hereunder will not justify or empower Subtenant to withhold Rent or
any other amount owed to Sublandlord under this Sublease Agreement.

 

26.                                 Limitation of Liability.  Under no
circumstances shall any present or future member, manager, partner, beneficiary,
officer, director, trustee, shareholder, agent or employee of Subtenant, or
their respective partners, agents, heirs, legal representatives, successors or
assigns, have any liability for the performance of Subtenant’s obligations under
this Sublease Agreement.

 

12

--------------------------------------------------------------------------------


 

27.                                 Effective Date.  This Sublease Agreement
shall only be effective upon the execution and delivery hereof by the
undersigned and upon the acceptance hereof by the Master Landlord which shall be
evidenced by Master Landlord’s execution below.

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have signed this Sublease
Agreement as of the day and ear first above written.

 

 

SUBLANDLORD;

 

 

 

 

 

ASPEN TECHNOLOGY, INC., a Delaware
corporation

 

 

 

By:

 

/s/

 

 

 

 

 

 

 

Name:

Bradley T. Miller

 

 

 

 

 

 

Title:

CFO

 

 

The consent of Master Landlord to this Sublease Agreement is hereby acknowledged
as of this 5th day of September, 2007.  If the Master Lease is terminated for
any reason prior to the Termination Date of This Sublease Agreement, Master
Landlord agrees to recognize Subtenant upon the then executory terms and
conditions of this Sublease Agreement for the remainder of the term of this
Sublease Agreement.  Master Landlord agrees that in the event of any conflict
between the provisions of the Master Lease and the provisions of the Sublease
Agreement with respect to the Sublet Premises only, the provision of the
Sublease Agreement shall control.

 

 

MASTER LANDLORD:

 

 

 

MA-TEN CANAL PARK, L.L.C., a Delaware
limited liability company

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

Marshall Findly

 

 

 

 

 

 

Title:

VP

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A OUTLINE AND LOCATION OF SUBLET PREMISES

 

A-1

--------------------------------------------------------------------------------
